Case 1:20-cv-04851-WFK-SJB Document 47 Filed 12/14/20 Page 1 of 4 PageID #: 498

                       MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                              December 14, 2020
 VIA ECF
 United States District Court
 Eastern District of New York
 Attn: Hon. William F. Kuntz II, U.S.D.J.
 225 Cadman Plaza East
 Courtroom 6H North
 Brooklyn, NY 11201-1804

        Re:     Plaza Motors of Brooklyn, Inc., et al. v. Cuomo, et al.
                Case No.: 1:20-cv-4851 (WFK) (SJB)______________

 Dear Judge Kuntz:

         This firm represents the Plaintiffs in the above-referenced case. Plaintiffs write, pursuant
 to ¶ III(B)(3) of this Court’s Individual Motion Practices and Rules, to respectfully oppose
 Defendants Andrew M. Cuomo and Empire State Development Corporation’s (hereinafter the
 “State Defendants” or the “State”) renewed letter motion for a stay of discovery1 pursuant to Rule
 26(c) of the Federal Rules of Civil Procedure (hereinafter referred to as “Rule” or “Rules”). For
 the reasons set forth below, the State’s motion must be denied in its entirety – again.

 Déjà Vu All Over Again – Factual Background

         As the State concedes, it previously sought a stay of discovery and its request was denied
 by this Court. See Docket Entries 33-34 and Text Only Order dated November 5, 2020. The State
 now argues that it “did not have the opportunity to present their request for a stay beyond a single
 paragraph in their letter” because the Court dispenses with a pre-motion conference. However, a
 motion for a stay is not one of the motions for which this court requires a pre-motion conference.
 Therefore, Defendant had no reason, in the first instance, to request a pre-motion conference
 concerning a motion to stay. It was required to file a motion. Thus, the State’s excuse that it was
 somehow previously prevented from providing its detailed arguments in support of its motion for
 a stay, and its attempt at a second bite at the apple must be rejected. At best, the State’s motion
 can only be considered a motion for reconsideration, which must be rejected because (i) it is
 untimely; and (ii) it includes arguments omitted from its underlying motion seeking a stay.

        As previously set forth by Plaintiffs, discovery is necessary to ascertain the percentages the
 State has bandied about in support of its decisions to map the red zones; only discovery can
 determine whether the Defendants used a stencil or a crayon.


 1
  In email correspondence with your undersigned this morning, counsel for Defendant Bill de
 Blasio indicated his intention to join in the State’s letter motion for a stay.
Case 1:20-cv-04851-WFK-SJB Document 47 Filed 12/14/20 Page 2 of 4 PageID #: 499

 Hon. William F. Kuntz II, U.S.D.J.
 December 14, 2020
 Page |2

        On November 30, 2020, the parties had a conference to prepare a discovery plan worksheet
 and Plaintiffs sent Defendants a proposed discovery plan worksheet pursuant to Judge Bulsara’s
 individual rules in advance of the conference. The Defendants at that time discussed a discovery
 schedule and never mentioned anything about seeking a stay again.

        Indeed, on December 2, 2020, Plaintiffs sent Defendants a revised discovery plan
 worksheet and joint letter based on the parties’ December 2 conference. Defendants now come to
 the well once more, in bad faith, on account of their surprise filing without first meeting and
 conferring with Plaintiffs before doing so despite having an opportunity to do so.

        These sharp practices must not be countenanced by this Court.

         Indeed, the State continues to hide the ball in preventing public disclosure of the very data
 which the City has already conceded is “confusing” and thus not subject to disclosure to the public.
 What exactly is the problem with providing this data if it will, as they assert it would, establish
 that the State’s decisions are rationally related to public health concerns based on this data?

 The Standard of Review for the State’s Motion for Reconsideration in Disguise

         For all its six (6) page weight, the State fails to establish in its “renewed” motion good
 cause warranting a stay; the factors this Court would consider on such a motion, including the
 nature and complexity of this action, all weigh in favor of denying their requested relief. Further,
 the State’s reasoning that it was previously only limited to a paragraph in seeking that relief and
 did not have the purported strength of their now served motion to dismiss to rely on does not
 operate to change anything.

         More importantly, the State fails to meet the doubly demanding burden it faces because its
 so-called “renewed” letter motion is, in actuality, a motion for reconsideration of this Court’s
 November 5, 2020 ruling on their original motion for a stay of discovery. Indeed, the relief sought
 by the State here is appropriately “treated as a motion for reconsideration” as it seeks to “modify”
 a prior order of the Court, whether or not the party chooses to “style” the request as such. See
 Universal Acupuncture Pain Servs., P.C. v. State Farm Mut. Auto. Ins. Co., 2003 WL 21058105,
 at *1 n.2 (S.D.N.Y. May 9, 2003), aff’d in part, rev’d and remanded in part on other grounds sub
 nom. Universal Acupuncture Pain Servs., P.C. v. Quadrino & Schwartz, P.C., 370 F.3d 259 (2d
 Cir. 2004).

         “Reconsideration is an extraordinary remedy to be employed sparingly in the interests of
 finality and conservation of scarce judicial resources.” See Alfandary v. Nikko Asset Mgmt. Co.,
 2019 WL 2525414, at *2 (S.D.N.Y. June 19, 2019) (citation omitted). Likewise, the law-of-the-
 case doctrine “dictates a general practice of refusing to reopen what has been decided.” See Wright
 v. Cayan, 817 F.2d 999, 1002 n.3 (2d Cir. 1987); see also Ge Dandong v. Pinnacle Performance
 Ltd., 966 F. Supp. 2d 374, 385-87 (S.D.N.Y. 2013).




                                                  2
Case 1:20-cv-04851-WFK-SJB Document 47 Filed 12/14/20 Page 3 of 4 PageID #: 500

 Hon. William F. Kuntz II, U.S.D.J.
 December 14, 2020
 Page |3

         Crucially, under these doctrines, Defendants may not succeed by “making new arguments
 that could have been previously advanced.” See Associated Press v. U.S. Dep’t of Def., 395 F.
 Supp. 2d 17, 19 (S.D.N.Y. 2005); accord Fogel v. Chestnutt, 668 F.2d 100, 109 (2d Cir. 1981).
 Rather, Defendants must show “an intervening change of controlling law, the availability of new
 evidence, or the need to correct a clear error or prevent manifest injustice.” See Virgin Atl.
 Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (applying law of the
 case) (citation omitted) (emphasis added).

         Much like Plaintiffs anticipate will occur with the Defendants’ motions to dismiss, the State
 comes up empty-handed in establishing either of the three necessary prerequisites to succeed on
 its motion for reconsideration. Instead of addressing these required elements for its motion (let
 alone stating the appropriate standard of review for same), the State dedicates much time to
 regurgitating and summarizing the arguments in its motion to dismiss and so-called “other factors”
 without setting forth any intervening change of law, new evidence, or any reason for the need to
 correct a clear error or to prevent manifest injustice.

         Quite the opposite, on all three (3) fronts.

        While there has been an intervening change of controlling law, this prong of analysis for
 determining the State’s motion for reconsideration weighs in Plaintiffs’ favor. In Roman Catholic
 Diocese of Brooklyn v. Cuomo, 2020 WL 6948354 (2020), the Supreme Court of the United States
 granted the petitioners there injunctive relief against the State in challenging the same executive
 Order at issue here.

         With respect to new evidence, the State fails to provide any, as it fails to provide the actual
 scientific data it claims it relies on in making the decisions challenged in this case.

         Finally, the State similarly fails to point to any clear error made, and the only manifest
 injustice here is Plaintiffs’ dealerships being gerrymandered by the government without so much
 of a clue as to what justifies such a decision given the lack of any rational relationship to the State’s
 stated goal of preventing transmission of the corona virus.

        As such, this motion for reconsideration must be denied for these reasons alone. In
 addition, in asking this Court for a stay again, the State seeks to make new arguments that could
 have been previously advanced. The Court must reject this based on binding Second Circuit
 precedent, and the State’s motion must be denied for this reason, as well.

 The State’s Motion for a Stay Must be Denied (Again) in its Own Right

         Even were this Court to consider the State’s “renewed” motion on its own merits (which it
 should not), every factor weighs against granting a stay of discovery pending its motion to dismiss
 for the same reasons set forth in Plaintiffs’: (i) previous letter in opposition to a stay of discovery;
 (ii) memorandum of law in support of their motion for a temporary restraining order; and (iii) reply
 memorandum of law in further support of their motion for a preliminary injunction (all of which
 Plaintiffs incorporate by reference herein). See Docket Entries 5, 26, and 34.


                                                    3
Case 1:20-cv-04851-WFK-SJB Document 47 Filed 12/14/20 Page 4 of 4 PageID #: 501

 Hon. William F. Kuntz II, U.S.D.J.
 December 14, 2020
 Page |4

         It only behooves Plaintiffs to reiterate that the breadth of discovery and the burden of
 responding to it should be minimal based on Defendants’ very own representations. Defendants
 have stated under oath in declarations submitted under the penalty of perjury that they rely on a
 database containing data to determine their decisions based on science, the magic word they have
 incanted to justify their decisions without providing the data backing up the aforesaid science.
 Defendants have made numerous other databases publicly available.                         See, e.g.,
 https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
 19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (New York State COVID-
 19 Fatalities Tracker); https://www1.nyc.gov/site/doh/covid/covid-19-data.page (New York City
 COVID-19 Data Page). Curiously enough, the data supporting the Defendants’ decision to
 implement the red zones remains unavailable. Discovery of this data, among other things, is
 crucial to resolving the merits of this case, and Defendants’ continued, repeated, and undeterred
 efforts to place a stopgap on this effort must be seen for what it is – a stall tactic. Indeed, since
 Defendants have averred that they rely on this apparently readily available data to make their
 decisions, there can be no burden whatsoever in producing it.

         For the foregoing reasons, the State’s motion for reconsideration must be denied. Plaintiffs
 thank this honorable Court for its time and attention to this case.

 Dated: Lake Success, New York
        December 14, 2020                      Respectfully submitted,

                                               MILMAN LABUDA LAW GROUP PLLC
                                               _______/s____________________________
                                               Jamie S. Felsen, Esq.
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 328-0082 (facsimile)
                                               jamiefelsen@mllaborlaw.com
                                               emanuel@mllaborlaw.com

  VIA ECF                                    VIA ECF
  State of New York                          James E. Johnson
  Office of the Attorney General             Corporation Counsel of the City of New York
  Attn: Maryam Jazini Dorcheh, Esq.          Attn: Rachel K. Moston & Edward L. Murray, Esqs.
  28 Liberty Street                          100 Church Street, Rooms 5-153 & 5-319,
  New York, NY 10005                         respectively
  maryam.jazini@ag.ny.gov                    New York, NY 10007
                                             rmoston@law.nyc.gov
  Attorneys for the State                    emurray@law.nyc.gov

                                             Attorneys for Bill de Blasio



                                                  4
